UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2017 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 000-54258 TERRA TECH CORP. (Exact Name of Registrant as Specified in its Charter) NEVADA 26-3062661 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2040 Main Street, Suite 225 Irvine, California (Address of Principal Executive Offices) (Zip Code) (855) 447-6967 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Emerging growth company ¨ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of August 4, 2017, there were 640,043,036 shares of common stock outstanding, 100 shares of Series A Preferred Stock, convertible at any time into 100 shares of common stock, 33,146,112 shares of Series B Preferred Stock, convertible into 178,469,458 shares of common stock, 15,668,298 shares of common stock issuable upon the exercise of all of our outstanding warrants, and 4,744,687 shares of common stock issuable upon the exercise of all vested stock options. TERRA TECH CORP. AND SUBSIDIARIES FORM 10-Q QUARTERLY PERIOD ENDED JUNE 30, 2017 INDEX Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2017 (Unaudited) and December 31, 2016 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2017 and 2016 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2017 and 2016 (Unaudited) 5 Notes to Unaudited Consolidated Financial Statements for the Three and Six Months Ended June 30, 2017 and 2016 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Company Overview 26 Results of Operations 34 Disclosure About Off-Balance Sheet Arrangements 38 Critical Accounting Policies and Estimates 38 Liquidity and Capital Resources 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PART II — OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Mine Safety Disclosures 41 Item 5. Other Information 41 Item 6. Exhibits 42 Signatures 43 2 Table of Contents TERRA TECH CORP. AND SUBSIDIARIES
